DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/16/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki et al. (8238033), hereinafter Taki.
Regarding claim 1, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), the method comprising:  positioning a variable interface (17, interface) between a first liquid (3, first liquid) and a second liquid (4, second liquid) in a brace position in response to a brace trigger event (voltage) (col. 5, lines 63-66 and col. 6, lines 53-66); wherein the variable interface is adjustable between (a) a rest position (no voltage) in which a perimeter of the variable interface is spaced from a first window of the liquid lens by a rest distance (col. 6, lines 45-50) and (b) the brace position in which the perimeter of the variable interface is spaced from the first window of the liquid lens by a brace distance (col. 6, lines 53-66); and wherein the brace distance is greater than the rest distance (col. 5, lines 45-50 and col. 6, lines 53-66).
Regarding claim 2, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein:  in the rest position, the variable interface comprises a rest surface area (figure 1 and col. 6, lines 45-50); in the brace position, the variable interface comprises a brace surface area (col. 6, lines 45-50 and 53-66); and the brace surface area is less than the rest surface area (figure 1).
Regarding claim 3, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein the brace trigger event comprises a potential impending impact (voltage) (col. 6, lines 53-66).
Regarding claim 7, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein the rest position comprises a position of the variable interface achieved by supplying a zero-voltage signal to the liquid lens (col. 6, lines 45-50).
Regarding claim 8, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein, in the rest position, the variable interface comprises a concave lens configuration (col. 6, line 34).
Regarding claim 9, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein, in the brace position, the variable interface comprises a substantially flat configuration (figure 2).
Regarding claim 10, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), comprising:  detecting the brace trigger event; and supplying a brace voltage signal to the liquid lens to position the variable interface in the brace position in response to the detecting the brace trigger event (col. 6, lines 53-60).
Regarding claim 11, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), comprising:  receiving a brace signal indicative of the brace trigger event; and supplying the brace voltage signal to the liquid lens to position the variable interface in the brace position in response to the receiving the brace signal (col. 7, lines 7-11).
Regarding claim 12, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), comprising maintaining the variable interface in the brace position until a brace release event (col. 7, lines 7-11).
Regarding claim 13, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), comprising supplying one of a control voltage signal or a zero-voltage signal to the liquid lens in response to the brace release event (col. 5, lines 45-50 and 53-60).
Regarding claim 14, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein the control voltage signal adjusts the variable interface for at least one of a focus function or an optical image stabilization function (col. 7, lines 7-13).
Regarding claim 19, Taki discloses, in figures 1 and 2, a method of operating a liquid lens (100, liquid lens) (col. 4, lines 66-67), wherein the second liquid comprises a lower surface energy and a higher surface tension with the variable interface in the brace position than in the rest position (col. 5, lines 59-66).
Regarding claim 20, Taki discloses, in figures 1 and 2, a liquid lens system (100, liquid lens) (col. 4, lines 66-67), comprising:  a first window (9, first transparent substrate) (col. 5, line 5); a second window (8, light transmitting substrate) (col. 5, line 7); a cavity (2, sealed body) disposed between the first window (9, first transparent substrate) and the second window (8, light transmitting substrate) (col. 5, lines 2-4); a first liquid (3, first liquid) disposed in the cavity (2, body) (col. 5, lines 2-4); a second liquid (4, second liquid) disposed in the cavity (2, sealed body) (col. 5, lines 2-4); a variable interface (17, interface) disposed between the first liquid (3, first liquid) and the second liquid (4, second liquid) (col. 5, lines 63-66 and col. 6, lines 53-66), the variable interface adjustable between (a) a rest position (no voltage) in which a perimeter of the variable interface is spaced from a first window of the liquid lens by a rest distance (col. 6, lines 45-50) and (b) a brace position in which the perimeter of the variable interface is spaced from the first window of the liquid lens by a brace distance (col. 6, lines 53-66); and a controller configured to supply a brace voltage signal to the liquid lens in response to a brace trigger event (col. 5, lines 63-66 and col. 6, lines 53-66); wherein the brace distance is greater than the rest distance (col. 5, lines 45-50 and col. 6, lines 53-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (8238033), hereinafter Taki as applied to claim 1 above, and further in view of Cooper et al. (5870139), hereinafter Cooper.
Regarding claim 4, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the brace trigger event comprises a camera shutdown.
Cooper discloses wherein the brace trigger event comprises a camera shutdown (col. 5, lines 59-61).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.
Regarding claim 5, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the brace trigger event comprises a display activation.
Cooper discloses wherein the brace trigger event comprises a display activation (col. 5, lines 35-40).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.
Regarding claim 6, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the brace trigger event comprises a device activation.
Cooper discloses wherein the brace trigger event comprises a device activation (col. 5, lines 35-40 and 59-61).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.
Regarding claim 15, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the supplying one of the control voltage signal or the zero voltage signal comprises:  supplying the control voltage signal if a camera is active; and supplying the zero-voltage signal if the camera is inactive.
Cooper discloses wherein the supplying one of the control voltage signal or the zero voltage signal comprises:  supplying the control voltage signal if a camera is active; and supplying the zero-voltage signal if the camera is inactive (col. 5, lines61-67).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.
Regarding claim 16, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the brace release event comprises at least one of an impact or a termination of potential impending impact.
Cooper discloses wherein the brace release event comprises at least one of an impact or a termination of potential impending impact (col. 5, lines 61-67).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.
Regarding claim 17, Taki discloses all the limitations in common with claim 1, and such is hereby incorporated.
Taki fails to disclose wherein the brace release event comprises a camera activation.
Cooper discloses wherein the brace release event comprises a camera activation (col. 5, lines 61-67).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Taki with the camera of Cooper for the purpose of having an activation or shutdown of a camera.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 18, wherein the claimed invention comprises, in claim 18, wherein:  the positioning the variable interface in the brace position comprises supplying a brace potential between a common electrode of the liquid lens and at least one driving electrode of the liquid lens; the supplying the brace potential comprises supplying a common voltage signal to the common electrode and supplying a driving voltage signal to the at least one driving electrode; and the brace potential comprises a root mean square (RMS) potential between the common voltage signal and the driving voltage signal, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872